Title: To James Madison from Alexander J. Dallas, 15 July 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        15 July 1815.
                    
                    Major O’Connor’s curious paper is certainly very ill calculated to promote his views. After way-laying me at my lodgings, at the Treasury &c for a month, he wrote me a letter on Saturday night, which I delivered to Mr. Graham, with a request that it might be sent under a cover to you. On Sunday morning, I told the Major that I had done so; but that I was satisfied you would not take the subject of supplying vacancies into consideration at this time. The Major has made an extravagant use of a little civil conversation; and I presume he will soon join the Committee of denunciation at New-York.
                    I almost regret that I left you and Mr. Monroe, as I might have assisted to hasten your departure for the mountains. I hope you will not protract your stay at Washington, so long as to endanger your health. The expectation of the return of our Commissioners has been sufficiently indulged; and, when they arrive, they should follow you to Virginia. I can gain no credence here, when I declare that you have no direct intelligence from Mr Gallatin and Mr. Clay; and there is a strong suspicion abroad, that we shall have a Commercial treaty.
                    The only point of business, which I left unfinished at Washington, is the answer to Genl. Jackson; but this will, I hope, be ready to send to you by Monday’s mail. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                